CCA 20060040. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and, that the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is noted that in summarizing the findings, the United States Army Court of Criminal Appeals in its decision dated June 17, 2011, omitted mentioning the conviction under Charge I, Specification 2 (Redesignated Specification 1) for wrongful introduction of lysergic acid diethylamide (LSD) onto a military installation with the intent to distribute. Because it had referenced this offense in both of its previous decisions in this case, we view this solely as a clerical error. Furthermore, we direct that the court-martial promulgating order dated April 21, 2010, be corrected to reflect that Charge I, Specification 2 (Redesignated Specification 1) states that same offense.